UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


Anthony Ray Jenkins,                           )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Civil Action No. 17-2479 (UNA)
                                               )
Gerrilyn G. Brill et al.,                      )
                                               )
                 Defendants.                   )


                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

        Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977). “A confused and rambling narrative of charges and conclusions



                                                   1
. . . does not comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71
F. Supp. 3d 163, 169 (D.D.C. 2014) (citation and internal quotation marks omitted).

       Plaintiff is a resident of Lithonia, Georgia. He purports to sue retired U.S. Magistrate

Judge Gerrilyn G. Brill, who sat in the U.S. District Court for the Northern District of Georgia,

as well as the DeKalb County Police Department, and the State of Georgia, see Compl. Caption,

for conduct unknown. Plaintiff has invoked 42 U.S.C. § 1983. See Compl. at 1. Despite that

and the named defendants, plaintiff seeks an order directing “the federal government to pay these

claim[s] for inslaveing [sic] me against my will depriving me of liberty while acting under color

of state law and denying me the equal protection of the law.” Compl. at 3.

       The complaint fails to provide adequate notice of a claim against the named defendants. 1

Regardless, federal jurisdiction is lacking over the State of Georgia because the Eleventh

Amendment to the U.S. Constitution generally immunizes States from suit in federal court, and it

is established “that § 1983 was not intended to abrogate a State’s Eleventh Amendment

immunity.” Kentucky v. Graham, 473 U.S. 159, 169 n.17 (1985). In addition, Judge Brill is

likely immune from this suit because “[j]udges enjoy absolute judicial immunity from suits for

money damages for all actions taken in [their] judicial capacity, unless [the] actions are taken in

the complete absence of all jurisdiction.” Sindram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir.

1993) (per curiam) (citation omitted). Such “immunity is an immunity from suit, not just from




1
    To the extent that plaintiff is claiming that defendants caused the dismissal of his court cases
in Kansas, see Compl. at 1, this venue is improper for litigating the claim because neither the
defendants nor the events giving rise to this action are connected to the District of Columbia.
See 28 U.S.C. § 1391(b)(1) (designating the proper venue under the present circumstances as the
judicial district where the defendants are located and where a substantial part of the events
allegedly occurred).
                                                 2
ultimate assessment of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991). Therefore, this case

will be dismissed. A separate order accompanies this Memorandum Opinion.



                                                  ______/s/______________
                                                  Timothy J. Kelly
                                                  United States District Judge

Date: January 19, 2018




                                              3